Mr. Justice Aldrey
delivered the opinion of the court.
On October 8, 1925, the District Court of Aguadilla rendered a judgment ordering the municipality of Isabela to pay a certain amount of money to plaintiff Alejandro Laborde. The municipality appealed and the appellee moved this court for dismissal of the appeal because notice of the judgment had been given to the appellant on October 9th and the appeal was not taken until the 8th of the following" December, or after the thirty days allowed by law. The motion Was accompanied by a certificate of the clerk of the lower court stating “that the aforesaid judgment was notified to the defendant municipality on October 9, 1925.”
In view of that certificate and of the provision of section 295 of the Code of Civil Procedure the appeal was dismissed on July 12, 1927. Subsequently the appellant moved to set aside that order and reinstate the appeal, exhibiting another certificate of the same clerk containing a literal copy of the judgment, a notice thereof given to the plaintiff on October 9, 1925, and a similar notice given to the attorney for the defendant municipality on November 12, 1925.
Allowing greater weight to the latter certificate, which has not been attacked by the appellee, because it is a literal copy] of the record while the former is only a statement, we are forced to the conclusion that although the plaintiff-appellee was notified of the judgment on October 9th, the defendant-appellant was not notified. until the 12th of November and consequently the statutory thirty days within which to appeal had not expired when the appeal was taken on the 8th of December. .
For the reason stated the order in this case of July 12, *4531927, dismissing the appeal is set aside and the appeal is reinstated.